            Case 1:20-cv-00060-RP Document 1 Filed 01/18/20 Page 1 of 18




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

GRACE NSIAH,                                         §
                                                     §
       Plaintiff,                                    §
                                                     §
v.                                                   §
                                                     §                                      1:20 cv00060
ACCENTURE PLC, ACCENTURE LLP,                        §                  CIVIL ACTION NO_________
ACCENTURE INC., ACCENTURE LLC,                       §
ACCENTURE SOLUTIONS PRIVATE                          §
LTD., ACCENTURE STATE                                §
HEALTHCARE SERVICES LLC,                             §
ACCENTURE INSURANCE SERVICES                         §
LLC, and TEXAS MEDICAID &                            §
HEALTHCARE PARTNERSHIP,                              §
                                                     §
       Defendants.                                   §                  JURY TRIAL DEMANDED


                          PLAINTIFF’S ORIGINAL COMPLAINT


TO THE HONORABLE UNITED STATES DISTRICT COURT JUDGE:

       GRACE NSIAH, (“Plaintiff” or “Nsiah”) complaining of and about ACCENTURE PLC,

ACCENTURE LLP, ACCENTURE INC., ACCENTURE LLC, ACCENTURE SOLUTIONS

PRIVATE LTD., ACCENTURE STATE HEALTHCARE SERVICES LLC, ACCENTURE

INSURANCE SERVICES LLC, and TEXAS MEDICAID & HEALTHCARE PARTNERSHIP,

(“Accenture” or “Defendants”) and for cause of action shows unto the Court the following:

                                         INTRODUCTION

       1.      This lawsuit is brought as an individual action by Plaintiff to vindicate her wrongful

discharge, race, disability, national origin discrimination, and retaliation pursuant to the laws

identified herein.



                     Nsiah, Grace v. Accenture et. al. – Plaintiff’s Original Complaint
                                              Page 1 of 18
             Case 1:20-cv-00060-RP Document 1 Filed 01/18/20 Page 2 of 18




                                   JURISDICTION AND VENUE

        2.      The subject matter in controversy is within the jurisdictional limits of this Court

and pursuant to the statutes identified in the causes of action below. Additionally Plaintiff has

timely complied with all conditions precedent related to the administrative procedures outlined in

the statutes identified.

        3.      Venue in this district is proper pursuant to 28 U.S.C. §§ 1391(b) and (c) because

Accenture conducts business in this district.

                                      PARTIES AND SERVICE

        4.      Plaintiff, Grace Nsiah, is an individual who resides in Austin, Texas.

        5.      Defendant, Accenture PLC, is public company with limited liability incorporated

under Irish law, having its registered office at 1 Grand Canal Square, Grand Canal Harbour, Dublin

2, D02 P820, Ireland. Accenture PLC provides consulting, technology, strategy, digital, and

operations services to clients located worldwide and is a Fortune Global 500 company. Accenture

PLC maintains approximately 48 offices in the United States and employs about 51,800 employees

locally. Accenture PLC has continuous and systematic contacts with the state of Texas sufficient

to establish general jurisdiction over said Defendant. Accenture PLC owns and operates a number

of subsidiaries registered in Texas, including but not limited to Accenture LLP, Accenture

Solutions Private Ltd., Accenture State Healthcare Services LLC, Accenture Insurance Services

LLC, and Texas Medicaid & Healthcare Partnership.

        6.      Defendant, Accenture LLP, is a foreign limited liability partnership and wholly-

owned subsidiary of Accenture PLC, may be served with process by serving its registered agent

Corporate Creations Network Inc. at 5444 Westheimer #1000, Houston, Texas 77056.

        7.      Defendant, Accenture Inc., is a foreign corporation and wholly-owned subsidiary



                       Nsiah, Grace v. Accenture et. al. – Plaintiff’s Original Complaint
                                                Page 2 of 18
            Case 1:20-cv-00060-RP Document 1 Filed 01/18/20 Page 3 of 18




of Accenture PLC and a partner of Accenture LLP, and has continuous and systematic contacts

with the state of Texas sufficient to establish general jurisdiction over said Defendant. This

Defendant may be served with process by serving the secretary of state of Texas.

       8.      Defendant, Accenture LLC, is a foreign limited liability company and wholly-

owned subsidiary of Accenture PLC and a partner of Accenture LLP, and has continuous and

systematic contacts with the state of Texas sufficient to establish general jurisdiction over said

Defendant. This Defendant may be served with process by serving the secretary of state of Texas.

       9.      Defendant, Accenture Solutions Private Ltd., is a foreign corporation and wholly-

owned subsidiary of Accenture PLC, and may be served with process by serving its registered

agent Corporate Creations Network Inc. at 5444 Westheimer #1000, Houston, Texas 77056.

       10.     Defendant, Accenture State Healthcare Services LLC, is a foreign limited liability

company and wholly-owned subsidiary of Accenture PLC, and may be served with process by

serving its registered agent Corporate Creations Network Inc. at 5444 Westheimer #1000,

Houston, Texas 77056.

       11.     Defendant, Accenture Insurance Services LLC, is a foreign limited liability

company and wholly-owned subsidiary of Accenture PLC, and may be served with process by

serving its registered agent Corporate Creations Network Inc. at 5444 Westheimer #1000,

Houston, Texas 77056.

       12.     Defendant, Texas Medicaid & Healthcare Partnership, is a partnership between the

State of Texas and Accenture. Accenture is the claims administrator for Texas Medicaid on behalf

of a government contract with the Texas Health and Human Services Commission, and may be

served with process by serving Accenture’s registered agent Corporate Creations Network Inc. at

5444 Westheimer #1000, Houston, Texas 77056.



                     Nsiah, Grace v. Accenture et. al. – Plaintiff’s Original Complaint
                                              Page 3 of 18
           Case 1:20-cv-00060-RP Document 1 Filed 01/18/20 Page 4 of 18




                                        NATURE OF ACTION

        13.     This is an action under Title VII of the civil Righst avt of 1964 as amended 42

U.S.C. Section 2000e et. seq. and 42 U.S.C. Section 1981 as amended by the Civil Rights Act of

1991 and the Texas Labor Code Section 21 to correct unlawful employment practices on the basis

of race, national origin, disability discrimination, and retaliation.

                                                   FACTS

        14.     Plaintiff is a black female who was born in Ghana, Africa. Plaintiff lived in Ghana

until she was six years old. Plaintiff and her parents moved to Sovizzo, Italy when Plaintiff was

six years old. Plaintiff went to grade school in Sovizzo, Italy and part of middle school.

        15.     Plaintiff and her siblings then moved to Woodbridge, Virginia. Plaintiff attended

Nova Community College in Woodbridge, Virginia. After school, she continued to work in

Woodbridge, Virginia until she moved to Austin, Texas in 2015.

        16.     During 2016, Plaintiff was hired by Accenture. She was initially hired as a clerk

and was then promoted as a Tort Analyst at the Austin, Texas location. Plaintiff was assigned as

the “queue” supervisor.

                                                ACCENTURE

        17.     Accenture is a global management consulting, technology services and outsourcing

company, with approximately 293,000 people serving clients in more than 120 countries. The

Texas Health and Human Services Commission selected Accenture to serve as the lead Medicaid

vendor in Texas. The company has more than 5,500 Texas employees including more than 1,100

in Austin. An Accenture Delivery Center, which opened in Austin in March 2013, has more than

300 employees, and designs and builds software for state health and human service agencies across

the country. Accenture worked closely with the Texas Health and Human Services to transition



                       Nsiah, Grace v. Accenture et. al. – Plaintiff’s Original Complaint
                                                Page 4 of 18
          Case 1:20-cv-00060-RP Document 1 Filed 01/18/20 Page 5 of 18




and mobilize people, processes, technology and facilities in preparation for managing operations

of the Texas Medicaid & Healthcare Partnership.

       18.     Since 2004, Accenture has served as the largest subcontractor on Texas Medicaid,

responsible for data center operations, technology hardware, network operations and more than

100 software applications. The overall project, known as the Texas Medicaid Healthcare

Partnership (TMHP), supports 3.6 million Medicaid recipients and 45,000 healthcare providers

through processing more than 12.5 million Medicaid claims monthly, maintaining data on

Medicaid managed care transactions, and responding to Medicaid provider and client inquiries

through a variety of channels. TMHP carries out the Medicaid claims payment for the state of

Texas under contract with the Texas Health and Human Services Commission and administers

third party liability cases to reduce Medicaid costs by shifting claims expenses to third party

payers. Acting on behalf of the Texas Health and Human Services Commission, TMHP has

specific rights of recovery from any settlement, court judgment, or other resources awarded to a

client with Medicaid coverage. TMHP works directly with the attorneys, courts, and insurance

companies to seek reimbursement for Medicaid payments. If a provider receives a portion of

settlement for services also paid by Medicaid, the provider must make a refund to TMHP.

       19.     Some of Plaintiff’s duties at Accenture are as follows: Plaintiff performed post-

payment investigations of potential casualty and liability cases to ensure that Texas Medicaid is

the payer of last resort, and identified and recovered Medicaid expenditures in casualty cases

involving Medicaid clients. She gathered information from attorneys representing a Medicaid

client in a third party claim or action for damages to recover payments from third parties that are

responsible for paying towards a medical claim for services rendered to a Texas Medicaid client.

Additionally, she monitored all accident claims to determine whether another resource may be



                     Nsiah, Grace v. Accenture et. al. – Plaintiff’s Original Complaint
                                              Page 5 of 18
           Case 1:20-cv-00060-RP Document 1 Filed 01/18/20 Page 6 of 18




liable for the medical expenses of clients with Medicaid coverage. She processed the liability-

related claim and pursued reimbursement directly from the potentially liable party on a post-

payment basis. She supervised the “queue” for half the day and made sure all calls were returned

within an hour.

                                       PLAINTIFF’S DISABILITY

       20.     On or about April 2017, Plaintiff was diagnosed with Major Depressive Disorder,

a disability covered by the Americans with Disabilities Act and the Texas Labor Code, and

received treatment for her disability. Major Depressive Disorder can be debilitating and interfere

with an individual’s ability to work or interact socially with others. Symptoms of Major Depressive

Disorder include, but not limited to, fatigue and apathy, lack of sleep, an inability to concentrate,

constant sadness, irritability, and feelings of worthlessness.

       21.     On or about April 2017, Plaintiff requested an accommodation due to her disability.

In this regard, she asked supervisor, Paula Mendoza if she could take two weeks off while she was

seeking medical treatment. Plaintiff was having difficulties concentrating and suffering from panic

attacks, depression and anxiety.

       22.     Paula Mendoza did not refer Plaintiff to Human Resources. Ms. Mendoza appeared

to be sympathetic at first; however, she launched into an inappropriate castigation of Plaintiff

shortly after Plaintiff had just revealed her most vulnerable and debilitating personal information

about her mental health. In this regard, Ms. Mendoza, shockingly, was disapproving of Plaintiff’s

desire to see a doctor. Ms. Mendoza stated: “I’m going to take my white hat off” and stated that

Plaintiff “could be cured from her condition if she went to church,” or words to that effect. Plaintiff

was offended, shocked, and stunned by her supervisor’s rude insensitivity and disbelief of her

existing psychological medical condition, or that she needed medical assistance. Plaintiff pleaded



                      Nsiah, Grace v. Accenture et. al. – Plaintiff’s Original Complaint
                                               Page 6 of 18
           Case 1:20-cv-00060-RP Document 1 Filed 01/18/20 Page 7 of 18




and begged for relief. Ultimately, Paula Mendoza approved a two-month leave for Plaintiff to

receive treatment. Plaintiff sees a psychologist and therapist in Austin, Texas for her disability.

       23.      As stated, Accenture was aware of Plaintiff’s disability. Based upon Plaintiff’s

doctor’s orders, Defendant extended Plaintiff two months of leave in April 2017 and provided her

with short-term disability pay until she returned to work at the end of June 2017.

       24.      Upon her return during June of 2017, Plaintiff informed her immediate supervisor,

Rachel Kruse, that she wanted to register for a suicide awareness class offered by Accenture to its

employees. Plaintiff explained that volunteering for the class would benefit her mental health.

Plaintiff’s physician had encouraged her to be more involved with others and help other and that

she be of service to others. After this request, Rachel Kruse started treating Plaintiff differently to

the point where Plaintiff was not comfortable discussing any aspect of her disability to any other

supervisor and employee. It was at this time when Plaintiff’s former supervisor that transferred to

another department within the company, Michael Vargas, approached Plaintiff and advised her to

watch a controversial Netflix series about teen suicide. Afterwards, due to this gossip in the office,

Plaintiff felt anxious, and it aggravated her medical condition.

       25.      Other examples of Plaintiff being treated inappropriately due to her disability are:

she was being isolated and accused of conduct such as being loud when in fact she was conducting

herself as she always done at Accenture. Plaintiff was told by her supervisors that she couldn’t

help any new hires because “she couldn’t help new people” “due to her depression” and “that it

caused her to be unable to help other people” or words to that effect. Plaintiff felt like she was

treated as someone with a contagious disease and was discriminated against due to her mental

health issue.

       26.      Another shocking example of how Plaintiff was treated differently due to her



                      Nsiah, Grace v. Accenture et. al. – Plaintiff’s Original Complaint
                                               Page 7 of 18
          Case 1:20-cv-00060-RP Document 1 Filed 01/18/20 Page 8 of 18




disability was the constant harassment over how well dressed she was. Part of Plaintiff’s mental

health recovery involved her actively engaging in positive activities and exercising and dressing

well. This was based upon her treatment. Plaintiff was constantly being called in the supervisors’

office because of Plaintiff’s alleged failure to adhere to Accenture’s business “casual” dress code.

In a hideous turn of events, Plaintiff was admonished because she was “too dressy” and she should

be “more casual.” Plaintiff always dressed nice and professionally. Furthermore, Plaintiff’s

therapist told her to be proud of who she is and where she came from, and to dress up and take

pride in her appearance. Plaintiff’s therapist wanted to help build her confidence from the inside

and out as a form of long-term treatment. Plaintiff has a nice wardrobe and has dresses that are

green, yellow, and red because those are the colors of the flag of Ghana. She wore knee-length

dresses and did not expose her shoulders and chest. Plaintiff never had issues in the past with the

dress code policy and was often complimented by her coworkers. Plaintiff was singled out by her

supervisors. Other workers, men and women, were allowed to “dress nicely” and they were not

disabled nor were they African. They were not disciplined for dressing nicely.

       27.     On or about May 14, 2018, Plaintiff was pulled to a different room by supervisor,

Rachel Kruse to counsel Plaintiff on the clothes she was wearing that day. Plaintiff was wearing a

green knee-length dress and a sweater over the dress. Rachel Kruse told Plaintiff that her outfit

was a violation of the dress code because it was “too dressy” and demanded that Plaintiff leave

the office and change her clothes at home. Plaintiff was upset that she was asked to leave because

her outfit was appropriate and did not violate the dress code. Rachel Kruse then started screaming

at Plaintiff to leave the office and threatened to call security if she didn’t leave as if she was a

criminal. Plaintiff was humiliated. Plaintiff had an anxiety attack. As Plaintiff was leaving the

office, she told her supervisor, Mary Kay Stewart, “I hope you’re happy because you’re always



                      Nsiah, Grace v. Accenture et. al. – Plaintiff’s Original Complaint
                                               Page 8 of 18
            Case 1:20-cv-00060-RP Document 1 Filed 01/18/20 Page 9 of 18




trying to get me in trouble.” After getting kicked out of office, Plaintiff went home to change into

jeans and top and returned back to work. Plaintiff was able to finish her work for the day. No other

workers who dressed nicely were asked to endure this treatment. The other workers were not

disabled.

       28.     On or about May 16, 2018, supervisor, Paula Mendoza counseled Plaintiff for

alleged dress code violations. Paula Mendoza apologized to Plaintiff for getting sent home by

Rachel Kruse and Mary Kay Stewart because Plaintiff was only supposed to get a warning.

       29.     On or about May 24, 2018, supervisor, Rachel Kruse again pulled Plaintiff into a

different room to discuss the dress code and scolded Plaintiff for her May 14 comment to Mary

Kay Stewart after Plaintiff was kicked out of the office. Plaintiff dressed appropriately for work

and was not in violation of the dress code. Plaintiff’s coworker, Lindsey Sherill (a white female

Anglo) dressed nicely and similar to Plaintiff; however, Ms. Sherill wore shorter dresses that

showed cleavage and exposed her shoulders. Lindsey Sherill never got in trouble for violating the

dress code and was never forced to leave the office to change her clothes. Ms. Sherrill is not

disabled. Plaintiff’s coworker, Clarissa Vasquez (a white Hispanic female) also dressed nice and

similar to Plaintiff and never got in trouble for violating the dress code. Ms. Vasquez was never

forced to leave the office to change her clothes. Ms. Vasquez is not disabled.

       30.     Due to this constant harassment, on or about October 11, 2018, Plaintiff suffered

from several panic attacks as a result of her disability and had difficulty going to work in the

morning. Plaintiff contacted her mentor, Nidia Ramirez, about her panic attacks and allowed

Plaintiff to come into work late that morning. Upon arriving to work, Plaintiff contacted her

immediate supervisor, Mary Kay Stewart, and advised her that she was not feeling well due to her

panic attacks. Plaintiff did not want to go home and requested a reasonable accommodation to



                      Nsiah, Grace v. Accenture et. al. – Plaintiff’s Original Complaint
                                               Page 9 of 18
           Case 1:20-cv-00060-RP Document 1 Filed 01/18/20 Page 10 of 18




allow her to not take calls that day. Mary Kay Stewart rejected Plaintiff’s accommodation request

and instead allowed Plaintiff to take a short break and report back to her at noon. Plaintiff was still

suffering from a panic attack at noon and again requested an accommodation. Mary Kay Stewart

stated she would excuse Plaintiff from taking calls that day only if she had a “Doctor’s Note.”

Plaintiff reminded Ms. Stewart that she had previously accommodated her coworker, Lindsey

Sherill (a white female Anglo) when asked to be excused from taking calls without a “Doctor’s

Note.”

         31.   Plaintiff was then called into supervisor, Rachel Kruse’s office along with Mary

Kay Stewart. Rachel Kruse reiterated that Plaintiff needed to have a “Doctor’s Note” to be excused

from taking calls. Plaintiff, again, reminded both Ms. Kruse and Ms. Stewart of accommodating

Lindsey Sherill’s similar request without a “Doctor’s Note.” Ms. Kruse threatened Plaintiff that

she was going to call the Human Resources Manager, Gregory Hunt.

         32.   Plaintiff then asked Lindsey Sherill to come into the office and Ms. Sherill

confirmed to Ms. Kruse and Ms. Stewart that she was, in fact, accommodated without a “Doctor’s

Note” and wasn’t required to take calls all day. At that time, Plaintiff was not required to take calls

for the remainder of the day. However, Ms. Kruse advised Plaintiff to make sure she had a

“Doctor’s Note” regarding such request next time. The “Doctor’s Note” policy has never been

enforced with other employees.

         33.   Towards the end of the work-day on or about October 11, 2018, Rachel Kruse’s

supervisor, Paula Mendoza, called Plaintiff into an office along with HR Manager Gregory Hunt.

Plaintiff was discharged effective immediately by Accenture. No reason was given for Plaintiff’s

discharge. All of the calls were answered that day by clerks and Plaintiff completed her work for

the day. Plaintiff believes that she was discriminated against because of her race, national origin,



                      Nsiah, Grace v. Accenture et. al. – Plaintiff’s Original Complaint
                                              Page 10 of 18
          Case 1:20-cv-00060-RP Document 1 Filed 01/18/20 Page 11 of 18




and her disabilities.

        34.     As stated above, Defendant was aware that Plaintiff suffered from Major

Depressive Disorder. Plaintiff was discharged from her employment the same day that she

requested a reasonable accommodation. This was the first time that Plaintiff ever asked Accenture

for an accommodation since she returned from medical leave due to her disability. Plaintiff never

received any write-ups for neither performance issues nor dress code violations. Her colorful

dresses were always appropriate at work. Plaintiff was put in a situation by Accenture where she

could not succeed because of the mistreatment and discrimination due to a psychological disability

that is out of her control. Plaintiff attempted to overcome her disability and build her confidence

by dressing up and taking pride in her appearance while also embracing her differences and

brightening up her world with beautiful clothes that represent the colors of the flag of the country

of her birth. Defendants consistently kicked Plaintiff while she was down like bullies in a

schoolyard. When Plaintiff reacted out of frustration, confusion, anxiety, and pain from the

accusations and treatment by her supervisors, Accenture immediately labeled her reactions as

insubordinate behavior. Plaintiff enjoyed her job, she was always on time to work, and she always

got her work done in a timely manner despite being harassed by her supervisors.

        35.     On or about April 23, 2019, Plaintiff filed a charge of discrimination with the

Austin Field Office of the U.S. Equal Employment Opportunity Commission, alleging that

Plaintiff was being discriminated against because of her race, national origin, and disability.

        36.     On or about May 1, 2019, Plaintiff filed a charge of discrimination with the Austin

Field Office of the U.S. Equal Employment Opportunity Commission, alleging that Plaintiff was

being discriminated against because of her race, national origin, disability, and retaliation. A

dismissal and Notice of Rights was mailed on October 22, 2019, However it was received after



                        Nsiah, Grace v. Accenture et. al. – Plaintiff’s Original Complaint
                                                Page 11 of 18
             Case 1:20-cv-00060-RP Document 1 Filed 01/18/20 Page 12 of 18




that date.

                                         CAUSES OF ACTION

                                                 COUNT I

                                   Discrimination – Race
  Violation of Title VII of The Civil Rights Act of 1964, 42 U.S.C. Section 2000e et seq as
                                         amended,
                            and Tex. Lab. Code §§ 21. 001, et. seq.

        37.      Plaintiff incorporates by reference the facts and allegations contained in the

previous paragraphs as if set forth verbatim.

        38.      Plaintiff, African American, was singled out and discriminated against due to her

race, black, African American. Plaintiff was harassed, retaliated against, and discriminated against

due to her race, black, national origin, African, and her disability.

        39.      Defendant, Accenture, by and through Defendant’s agents, engaged in unlawful

employment practices involving Plaintiff because of her race.

        40.      The employment practices of Defendant, Accenture, by and through Defendant's

agents, specifically Rachel Kruse, Mary Kay Stewart, and Paula Mendoza, had a disparate and

adverse impact on Plaintiff because of her race. Such employment practices were not job-related

and were not consistent with business necessity.

                                                COUNT II

                                      Discrimination – Race
                             Violation of 42 U.S.C. Section 1981 et seq

        41.      Plaintiff incorporates by reference the facts and allegations contained in the

previous paragraphs as if set forth verbatim.

        42.      Plaintiff, African American, was singled out and discriminated against due to her

race, black, African American. Plaintiff was harassed, retaliated against, and discriminated against



                       Nsiah, Grace v. Accenture et. al. – Plaintiff’s Original Complaint
                                               Page 12 of 18
          Case 1:20-cv-00060-RP Document 1 Filed 01/18/20 Page 13 of 18




due to her race, black, national origin, African, and her disability.

        43.     Defendant, Accenture, by and through Defendant's agents, discriminated against

Plaintiff in connection with the compensation, terms, conditions and privileges of employment or

limited, segregated or classified Plaintiff in a manner that would deprive or tend to deprive her of

any employment opportunity or adversely affect her status because of Plaintiff's race in violation

of 42 U.S.C. Section 2000e-(2)(a) and 42 U.S.C. Section 1981.

        44.     Defendant, Accenture, by and through Defendant's agents, classified Plaintiff in a

manner that deprived her of an equal employment opportunity that was provided to employees

similarly situated in violation of 42 U.S.C. Section 2000e-(2)(a) and 42 U.S.C. Section 1981.

        45.     Plaintiff alleges that Defendant, Accenture, by and through Defendant's agents,

discriminated against Plaintiff on the basis of race with malice or with reckless indifference to the

state-protected rights of Plaintiff.

                                                COUNT III

                              Discrimination – National Origin
  Violation of Title VII of The Civil Rights Act of 1964, 42 U.S.C. Section 2000e et esq as
                                         amended,
                            and Tex. Lab. Code §§ 21.110 et. seq.

        46.     Plaintiff incorporates by reference the facts and allegations contained in the

previous paragraphs as if set forth verbatim.

        47.     Plaintiff, African American, was singled out and discriminated against due to her

race, black, African American. Plaintiff was harassed, retaliated against, and discriminated against

due to her race, black, national origin, African, and her disability.

        48.     Defendant, Accenture, by and through Defendant’s agents, engaged in unlawful

employment practices involving Plaintiff because of her national origin.

        49.     The employment practices of Defendant, Accenture, by and through Defendant's


                       Nsiah, Grace v. Accenture et. al. – Plaintiff’s Original Complaint
                                               Page 13 of 18
          Case 1:20-cv-00060-RP Document 1 Filed 01/18/20 Page 14 of 18




agents, specifically Rachel Kruse, Mary Kay Stewart, and Paula Mendoza, had a disparate and

adverse impact on Plaintiff because of her national origin. Such employment practices were not

job-related and were not consistent with business necessity.

                                                COUNT IV

                                 Discrimination – National Origin
                             Violation of 42 U.S.C. Section 1981 et seq

        50.     Plaintiff incorporates by reference the facts and allegations contained in the

previous paragraphs as if set forth verbatim.

        51.     Plaintiff, African American, was singled out and discriminated against due to her

race, black, African American. Plaintiff was harassed, retaliated against, and discriminated against

due to her race, black, national origin, African, and her disability.

        52.     Defendant, Accenture, by and through Defendant's agents, discriminated against

Plaintiff in connection with the compensation, terms, conditions and privileges of employment or

limited, segregated or classified Plaintiff in a manner that would deprive or tend to deprive her of

any employment opportunity or adversely affect her status because of Plaintiff's national origin in

violation of 42 U.S.C. Section 2000e-(2)(a) and 42 U.S.C. Section 1981.

        53.     Defendant, Accenture, by and through Defendant's agents, classified Plaintiff in a

manner that deprived her of an equal employment opportunity that was provided to employees

similarly situated in violation of 42 U.S.C. Section 2000e-(2)(a) and 42 U.S.C. Section 1981.

        54.     Plaintiff alleges that Defendant, Accenture, by and through Defendant's agents,

discriminated against Plaintiff on the basis of national origin with malice or with reckless

indifference to the state-protected rights of Plaintiff.




                       Nsiah, Grace v. Accenture et. al. – Plaintiff’s Original Complaint
                                               Page 14 of 18
          Case 1:20-cv-00060-RP Document 1 Filed 01/18/20 Page 15 of 18




                                                COUNT V

                              Discrimination – Disability
  Violation of The Americans With Disabilities Act (“ADA”) 42 U.S.C. § 12101 et. seq.,
“Regarded or Perceived as Disabled,” and “failure to accommodate” and Tex. Lab. Code §
                                     21.051 et. seq.

       55.     Plaintiff incorporates by reference the facts and allegations contained in the

previous paragraphs as if set forth verbatim.

       56.     Plaintiff, African American, was singled out and discriminated against due to her

race, black, African American. Plaintiff was harassed, retaliated against, and discriminated against

due to her race, black, national origin, African, and her disability.

       57.     Defendant, Accenture, by and through Defendant's agents, intentionally engaged in

unlawful employment practices involving Plaintiff because of her disability. At all material times,

Defendant was aware of her disability and/or regarded or perceived her as disabled.

       58.     Defendant, Accenture, by          and     through       Defendant's         agents, intentionally

discriminated against Plaintiff in connection with the compensation, terms, conditions and

privileges of employment or limited, segregated or classified Plaintiff in a manner that would

deprive or tend to deprive her of any employment opportunity or adversely affect her status

because of Plaintiff's disability in violation of the Texas Labor Code.

       59.     Defendant, Accenture, by and through Defendant's agents, intentionally classified

Plaintiff in a manner that deprived her of an equal employment opportunity that was provided to

other non-disabled employees similarly situated in violation of the Texas Labor Code.

       60.     At all times material hereto, Plaintiff was able to perform the essential functions

of her position with her accommodation. Plaintiff was discriminated against on the basis

of her disability and her request for accommodations.


                      Nsiah, Grace v. Accenture et. al. – Plaintiff’s Original Complaint
                                              Page 15 of 18
          Case 1:20-cv-00060-RP Document 1 Filed 01/18/20 Page 16 of 18




        61.     Plaintiff alleges that Defendant, Accenture, by and through Defendant's

agents, discriminated against Plaintiff on the basis of disability with malice or with reckless

indifference to the state-protected rights of Plaintiff.

                                                COUNT VI

                                                Retaliation
                                               Violation of :

         The Americans With Disabilities Act (“ADA”) 42 U.S.C. § 12101 et. seq.,
                                42 U.S.C. Section 1981 et seq
 Title VII of The Civil Rights Act of 1964, 42 U.S.C. Section 2000e et esq as amended, and
           Tex. Lab. Code § 21.051 et. seq., and Tex. Lab. Code §§ 21.055 et. seq.

        62.     Plaintiff incorporates by reference the facts and allegations contained in the

previous paragraphs as if set forth verbatim.

        63.     Plaintiff, African American, was singled out and discriminated against due to her

race, black, African American. Plaintiff was harassed, retaliated against, and discriminated against

due to her race, black, national origin, African, and her disability.

        64.     Plaintiff alleges that Defendant, Accenture, instituted a campaign of retaliation.

This retaliation was and is due to Plaintiff exercising her rights by opposing a discriminatory

practice, making or filing a charge, filing a complaint, and testifying, assisting, or participating in

an investigation or proceeding regarding an unlawful discriminatory practice.

        65.     Defendant, Accenture, committed unlawful employment practices against Plaintiff

because Plaintiff engaged in activity protected under the Texas Labor Code.

        66.     The effect of the practices complained of above has been to deprive Plaintiff of

equal employment opportunities, and otherwise adversely affect her status as an employee,

because of her engagement in a protected activity.




                       Nsiah, Grace v. Accenture et. al. – Plaintiff’s Original Complaint
                                               Page 16 of 18
          Case 1:20-cv-00060-RP Document 1 Filed 01/18/20 Page 17 of 18




        67.     Plaintiff would show that the retaliatory actions taken against her were motivated

by Plaintiff’s request for a reasonable accommodation.

        68.     Plaintiff alleges that the retaliation was committed with malice or with reckless

indifference to the state-protected rights of Plaintiff.

        69.     Plaintiff suffered damages for which Plaintiff herein sues.

                                                DAMAGES

        70.     Defendant’s wrongful acts were a proximate cause of serious damage and injury to

Plaintiff. Plaintiff seeks damages within the jurisdictional limits of the Court.

                                   DEMAND FOR JURY TRIAL

        71.     Plaintiff hereby demands a trial by jury and tenders the jury fee.

                                                 PRAYER

        WHEREFORE, PREMISES CONSIDERED, Plaintiff, Grace Nsiah, prays that

Defendant, Accenture, be cited to appear and answer, and that upon a final judgment, Plaintiff,

Grace Nsiah, have the following:

        (A)     judgment against Defendant for damages, jointly and severely in a sum exceeding
                the minimum jurisdictional limits of the Court, representing wage payments,
                vacation pay, bonuses, overtime, health care benefits, inconvenience, loss of
                enjoyment of life, other non-pecuniary losses, and all of the compensation due to
                Plaintiff that accrued at the time of the filing of this Petition, plus interest at the
                legal rate from the date each payment became due until the date of judgment;

        (B)     a judgment sum representing wages payments, vacation pay, bonuses, overtime
                pay, health care benefits, inconvenience, loss of enjoyment of life, other non-
                pecuniary losses, and all other compensation due Plaintiff that accrued from the
                date of the filing of this Petition to the date of judgment, plus interest from the date
                each payment becomes due until the date of judgment;

        (C)     a further sum representing the present value of unaccrued wage payments, vacation
                pay, bonuses, health care benefits, inconvenience, loss of enjoyment of life, other
                nonpecuniary losses, and all other compensation due to Plaintiff for the period
                following the date of judgment, calculated as of the date of judgment for the losses
                that Plaintiff has to sustain in the future;


                       Nsiah, Grace v. Accenture et. al. – Plaintiff’s Original Complaint
                                               Page 17 of 18
  Case 1:20-cv-00060-RP Document 1 Filed 01/18/20 Page 18 of 18




(D)   liquidated damages as provided by law;

(E)   an award of compensatory, exemplary and punitive damages against Defendant
      within the jurisdictional limits of this Court as may be determined by the trier of
      fact;

(F)   pre-and post–judgment interest at the legal rate until paid;

(G)   Attorney’s fees and expenses;

(H)   costs of court; and

(I)   for such other and further relief to which Plaintiff may show herself justly entitled.


                                                 Respectfully submitted,



                                        By:             /s/ Glenn D. Levy
                                                 Glenn D. Levy
                                                 Texas Bar No. 12264925
                                                 906 West Basse Road, Suite 100
                                                 San Antonio, Texas 78212
                                                 Telephone:     (210) 822-5666
                                                 Facsimile:     (210) 822-5650

                                                 ATTORNEY FOR PLAINTIFF




            Nsiah, Grace v. Accenture et. al. – Plaintiff’s Original Complaint
                                    Page 18 of 18
